PER CURIAM.
Appellant seeks review of the trial court’s order dismissing his civil complaint. The trial court entered two conflicting orders. On August 17, 2006, in conjunction with the circuit court clerk’s Certificate of Indigence, the trial court ordered the Department of Corrections to place a lien on Appellant’s trust account for the full amount of court costs and fees pursuant to section 57.085(5), Florida Statutes. On August 30, 2006, however, the trial court issued an order dismissing Appellant’s civil case for failure to either pay the filing fee or provide the information requested in order to make a determination of indigen-*750cy. We therefore vacate the trial court’s order dismissing Appellant’s case.
VACATED.
KAHN, THOMAS, and ROBERTS, JJ., concur.